Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Tyler Long, Christopher Emmett Long, and Edy Long appeal the district court’s order denying their motion for partial summary judgment and granting Appellees’ revised motion for summary judgment. We have reviewed the parties’ briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Long v. M & M Transp., LLC, 44 F.Supp.3d 636 (N.D.W.Va.2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.